Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 1 of 19

test “’l"‘

laid l(]= 20

    

lawsuit 26

November14,2018 ` l ' l

Una O'Boyle, Clerl< of Court
US Banl<ruptc\/ Court
District of De|awa re

824 |Vlarl<et Street, 3rd F|oor
Wilmington, DE 19801

To the Cler|< of the Court:

This letter is a proof of claim of Butternut Tree LLC as creditor in Re: Credii\/lAC PBC, Case No. 18-12354~
KJC. Enclosed herein is a Convertible Note Purchase Agreement showing that Butternut Tree LLC is a
$50,000 creditor. Also enclosed is the notice from the Court that there are assets from Which a dividend
might possibly be paid to creditors.

Thank you,
,"f/,d

Peter Ort, l\/|anaging l\/lember .
Butternut Tree LLC

12 Roszel Road, Sulte 3102

Princeton, NJ 08540

Tel: 609-306-5115 §

email: geter@ort.com

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 2 of 19
UNITED STATES BANKF{UPTCY COURT

District of Delaware
824 Market Street, 3rd Floor
Wilmington, DE 19801

In Re: " Chapter: 7
CrediMAC PBC

403 Main Street
Suite 215
Buffalo, NY 14203

EIN: XX-XXXXXXX Case NO.: 18-12354-KJC

NO'I‘ICE THAT THERE ARE ASSETS FROM
WHICH A DIVI])END MIGHT POSSIBLY BE PAID TO CREDITORS g

 

Y()U ARE HEREBY NOTIF[ED that there are assets from which a dividend might possibly be paid to credit h‘s.

In order to share in any distribution, a creditor must file a proof of claim with the Clerk of the Banlcruptcy Cour .
Claims must he filed within ninety (90) days after service of this notice.

petition was filed or ninety (9[}) days after this Notice of Assets is served or as otherwise provided in the Feder l

Ruies. Late claims will not be allowedl A proof of claim may be filed either electronically or as a paper document

For governmental entities, the proof of claim deadline shaii he the longer of one-hundred eighty (180} days aftzr the
at

For information on how to file a claim, visit the Unitcd States Bankruptcy Court - District of Delaware wehsite
(http://www.deb.uscourts.gov), and click on the "Programs & Services" tab w Claims Information.

wee

Una O'Boyle, Clerk of Court

Datcd: 11/1/18
(VAN~O43)

 

If‘\£f"lt)f\r‘\|:'°l:dh'\")

 

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 3 of 19

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreemen ”) is made as of August
29, 2017 (the “i_¢\ngr_e§,nlent Date”), by and among PLACEHOLDER DEBT SETTLEMENT_S,
PUBLIC BENEFIT CORPORATION D/B/A CREDIMAC, a Delaware public benefit
corporation (the “Company”), and the lenders (each individually a “L`ender,” and collectiveiy the
“Lenders”) named on the Scheduie of Lenders attached hereto (the “Scheduie of Lenders”).
Capitalized terms not otherwise defined in this Agreement shall have the meanings ascribed to
them in Section l below.

WHEREAS, each of the Lenders intends to provide certain Consideration to the
Company as described for each Lender on the Schedule ofLenders;

WHEREAS, the parties wish to provide for the sale and issuance of Notes in return for
the provision by the Lenders of the Consideration to the Company; and

WHEREAS, the parties intend for the Company to issue in return for the Consideration
one or more Notes.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
l. D£f_lnitions.

(a) “Cash-Flow Positive” shall mean as measured on the iast day of any given
month after the Agreement Date, an aggregate cash balance in the Company’s bank accounts in
excess of the aggregate outstanding principal amount of the Notes as of such date.

(b) “Common Stock” shall mean the Company’s Common Stock.

(c) “Consideration” shall mean the amount of money paid by each Lender
pursuant to this Agreement as shown on the Schedule of Lenders.

(d) “Conversion Price” shall mean:

(i) if the Notes are converted to equity pursuant to Section Z.Z§a)
below, the lesser of (A) 80% of the price paid per share for Equity Securities by the investors in
the Next Equity Financingor (B) the quotient resulting from dividing (i) the Valuation Cap by
(ii) the number of shares of common stock of the Company outstanding immediately prior to the
closing of the Next Equity Financing (assuming conversion of ail securities into common stool<,
exercise of all outstanding options to purchase common stock, but excluding, for this purpose,
the shares reserved or authorized for issuance under any equity incentive pian and, if appficable,
any pool increase or new pool adopted in connection With the Next Equity Pinancing (iimited in
the aggregate to 10% of the fully-diluted capitalization) and shares issued or issuabie upon
conversion of all convertible indebtedness of the Company, inciuding, without limitation, the
Notes);

GDS VF&H\2907900.4

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 4 of 19

(ii) if the Notes are converted to equity pursuant to S__ection 2 2 b or
Section 2 _(_F) below, the quotient resulting from dividing (i) the Valuation_ Cap by (ii) the
number of shares of common stock of the Company outstanding immediateiy prior to the
applicable conversion (assuming conversion of all securities into common stocl<, exercise of all
outstanding options to purchase common stocl<, but excluding, for this purpose, the shares
reserved or authorized for issuance under any equity incentive plan (iimited in the aggregate to
10% of the fully-diluted capitalization assuming conversion of ali of the Notes) and shares issued
or issuable upon conversion of all convertible indebtedness of the Company, including, without
iimitation, the Notes); and

(iii) if the Notes are converted'to equity pursuant to _Sggt_ion 2.2§c)
below, the quotient resulting from dividing (i) the Vaiuation Cap by (ii) the number of shares of
common stock of the Company outstanding immediately prior to the closing of the Corporate
Transaction (assuming conversion of all securities into common stock, exercise of all
outstanding options to purchase common stock, but excluding, for this purpose, the shares
reserved or authorized for issuance under any equity incentive plan and shares issued or issuabie
upon conversion of all convertible indebtedness of the Company, including, without limitation,
the Notes).

(e) “Conversion Shares” shali, for purposes of determining the type of Equity
Securities issuabie upon conversion of the Notes, mean:

(i) if the Notes are converted to equity pursuant to Section 2.2§ai
below, (i) a number of shares of Equity Securities issued in the Next _Equity Financing obtained
by dividing (w) afl principal and unpaid and accrued interest under such Note by (x) the price per
share of stock sold by the Company in the Next Equity Financin g (such number of shares, the
“Adiusted Nuinber of Preferred Shares”), and (2) shares of Common Stocl< of the Company
equal to (y) the total number of Equity Securities that would be issuable upon the conversion of
such Note at the Conversion Price but for the operation of this paragraph, less (z) the Adjusted
Number of Preferred Shares; and

(ii) if the Notes are converted to equity pursuant to Section 2.2gb1,
Section 2.2(01 or Section 2.2§d) beiow, shares of Common Stock.

(i) “Corporate Transaction” shali mean (i) the closing of the sale, transfer or
other disposition of ali or substantiaily ail of the Company’s assets, (ii) the consummation of the
merger or consolidation of the Company with or into another entity (except a merger or
consolidation in which the holders of capitai stock of the Company immediately prior to such
merger or consolidation continue to hold at least 50% of the voting power of the capitai stock of
the Company or the surviving or acquiring entity), (iii) the closing of the transfer (whether by
merger, consolidation or otherwise), in one transaction or a series of related transactions, to a
person or group of affiliated persons (other than an underwriter of the Company’s securities), of
the Company’s securities if, after such closing, such person or group of affiliated persons would
hold 50% or more of the outstanding voting stock of the Company (or the surviving or acquiring
entity) or (iv) a iiquidation, dissolution or Winding up of the Company; provided, however, that a
transaction shall not constitute a Corporate Transaction if its sole purpose is to change the state
of the Company’s incorporation or to create a holding company that will be owned in

GDSVF&E'I\29079OB.4 2

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 5 of 19

substantially the same proportions by the persons who held the Company’s securities
immediately prior to such transaction

(g) “Eguity Securities” shall mean the Company’s Common Stock or
Preferred Stocl< or any securities conferring the right to purchase the Company’s Common Stocl<
or Preferred Stocl< or securities convertible into, or exchangeable for (with or without additional
consideration), the Company’s Common Stock or Preferred Stocl<, except any security granted,
issued and/or sold by the Company to any director, officer, employee or consultant of the
Company in such capacity for the primary purpose of soliciting or retaining their services.

(h) “Financial Metric Conversion” shall mean a conversion pursuant to

Section 2.2§d).

(i) “Founders” shall mean Steven Katz, Ignacio Fanlo, Keith Dutton and
Paul Will{ins.

(j) “ nitial Public Offering” shall mean the closing ofthe issuance and sale of
shares of Equity Securities of the Company in the Company’s first underwritten public offering
pursuant to an effective registration statement under the Securities Act of 1933, as amended (the
C¢:A.C_t$>)‘

(k) “Maiority Noteholders” shall mean the holders cfa majority in interest of
the aggregate outstanding principal amount of Notes.

(i) “Maturity Conversion” shall mean a conversion pursuant to Section
2.2§b1.

(m) “l\/laturity Date” shall mean August 29, 2019.

(n) “Next Eguity Financing” shall mean the next bona fide sale (or series of
related sales) by the Company of its Equity Securities following the Agreement Date conducted
for equity financing purposes.

(o) “Notes” shall mean the one or more promissory notes issued to each
Lender pursuant to Section 2.l, the form of which is attached hereto as Exhibit A.

(p) “Valuation Cap” shall mean $12,000,000.
2. Terms ofthe Notes.

2.l. lssuance of Notes. In return for the Consideration paid by each Lender,
the Company shall sell and issue to such Lender one or more Notes. Each Note shall have a
principal balance equal to the Consideration paid by such Lender for the Note, as set forth in the
Schedule of Lenders. Each Note shall be convertible into Conversion Shares pursuant to Section
2.2.

GDSVF&H‘\29079GO.4 3

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 6 of 19

2.2 Right to Convert Notes.

(a) Next Eguit_y Financing. The then outstanding principal and unpaid
accrued interest of each Note will be automatically converted into Conversion Shares upon the
closing of the Next Equity Financing. The number of Conversion Shares to be issued upon such
conversion pursuant to this Section 2.2§a1 shall be equal to the quotient obtained by dividing the
outstanding principal and unpaid accrued interest on a Note to be converted, or portion thereof,
on the date of conversion, by the Conversion Price. Subject to Section 6. 12 below, the issuance
of Conversion Shares pursuant to the conversion of each Note shall be upon and subject to the
same terms and conditions applicable to the Equity Securities sold in the Next Equity Financing.

(b) l\/Iaturity Conversion. If, after the Maturity Date, the Next Equity
Financing or Corporate Transaction has not occurred prior to full payment of a Note or prior to
the time when a Note may otherwise be converted (as provided herein), the principal and unpaid
accrued interest of each Note may be converted, at the option of each Lender, in whole or in pait,
into Conversion Shares. The number of Conversion Shares to be issued upon conversion
pursuant to this Section 2.2gb1 shall be equal to the quotient obtained by dividing (i) the
outstanding principal and unpaid accrued interest due on a Note to be converted on the date of
the conversion by (ii) the Conversion Price.

(c) Corporate Transaction. ln the event of a Corporate Transaction prior to
full payment of a Note or prior to the time when a Note may be converted (as provided herein),
at the Lender’s election and upon delivery of written notice to the Company, (i) such Lender
shall be paid an amount equal to (x) one times (l.Ox) all outstanding principal of the Note held
by such Lender pl& (y) all accrued and unpaid interest of such Note, or (ii) in lieu of any other
amounts otherwise due or payable, including such payments described in Section 2.2§01111, all
outstanding principal and unpaid accrued interest due on such Note shall be converted into
Conversion Shares immediately prior to the closing of the Corporate Transaction. If applicable,
the number of Conversion Shares to be issued upon conversion shall be equal to the quotient,
obtained by dividing (A) the outstanding principal and unpaid accrued interest due on a Note to
be converted on the date of the conversion by (B) the Conversion Price.

(d) Financial Metric Conversion. Either upon (i) the written consent of the
l\/lajority Noteholders or (ii) in the event the Company becomes Cash-Flow Positive prior to full
payment of a Note, the entire principal and unpaid accrued interest of each Note shall be
automatically converted into Conversion Shares. The number of Conversion Shares to be issued
upon conversion pursuant to this Section 2.2§d1 shall be equal to the quotient obtained by
dividing (i) the outstanding principal and unpaid accrued interest due on a Note to be converted
on the date of the conversion by (ii) the Conversion Price.

(e) No Fi'actional Shares. Upon the conversion of a Note into Conversion
Shares, in lieu of any fractional shares to which the Lender would otherwise be entitled, the
Company shall pay such Lender cash equal to such fraction multiplied by the Conversion Price.

(i) Mechanics of Conversion. if a Lender’s Notes are not automatically
converted into Conversion Shares, before such Lender shall be entitled to convert the same into
Conversion Shares, such Lender shall give written notice to the Company of the election to

GDSVF&H\ZQO?QGO.A 4

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 7 of 19

convert such Notes into Conversion Shares. The Company shall not be required to issue or
deliver the Conversion Shares until the Lender has surrendered the Note to the Company.

(g) Prepayment of the Notes. Prior to the Maturity Date, the Notes may not
be prepaid without the consent of the Majority Noteholders. Any prepayment must be made in
connection with the prepayment of all outstanding Notes held by Lenders timely upon notifying
the Company of their consent to have all or a portion of their Notes prepaid Such prepayment
shall be made on a pro rata basis based on the respective aggregate outstanding amount of each
Note to be prepaid.

3. Closing Mechanics.

3.1 Closing. The initial closing (the “Closing”) of the purchase of the Notes
in return for the Consideration paid by each Lender shall take place remotely via the exchange of
documents and signatures on the Agreernent Date, or at such other time and place as the
Company and Lenders purchasing a majority in interest of the aggregate principal amount of the
Notes to be sold at the initial Closing agree upon orally or in writing. At the Closing, each
Lender shall deliver the Consideration to the Company and the Company shall deliver to each
Lender one or more executed Notes in return for the respective Consideration provided to the
Company.

32 Subseguent Closings. In any subsequent closing (each a “Subseg uent
Closing”), the Company may sell additional Notes subject to the terms of this Agreement to any
Lender as it shall select; provided that the aggregate amount of Consideration does not exceed
$7,500,0()0. Any subsequent purchasers of Notes shall become a party to, and shall be entitled to
receive Notes in accordance vvith this Agreement and shall be a “Lender” for all purposes
hereunder. Each Subsequent Closing shall take place at such locations and at such times as shall
be mutually agreed upon orally or in writing by the Company and such purchasers of additional
Notes. The Schedule of Lenders shall be automatically updated to reflect the issuance of Notes in
any Subsequent Closing.

4. Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to the Lenders that
as of the initial Closing:

4.1 Organization. Good Standing and Qualification. The Company is a
corporation duly organized, validly existing, and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its business as now
conducted The Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse effect on its business
or properties

4.2 Authorization. Except for the authorization and issuance of the shares
issuable in connection With the conversion of the Notes, all corporate action has been taken on
the part of the Company, its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the Notes. Except as may be limited by applicable
banl<ruptcy, insolvency, reorganization, or similar laws relating to or affecting the enforcement

GDS VF&H\2907900.4 5

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 8 of 19

of creditors’ rights, the Company has taken all corporate action required to make all of the
obligations of the Company reflected in the provisions of this Agreement and the Notes, the valid
and enforceable obligations they purport to be.

4.3 Valid lssuance of S_tock. The Conversion Shares to be issued, sold and
delivered upon conversion of the Notes will be duly authorized and validly issued, fully paid and
nonassessable and, based in part upon the representations and warranties of the Lenders in this
Agreement, will be issued in compliance with all applicable federal and State securities laws.

5. Representations and Warranties of the Lenders. in connection with the
transactions provided for herein, each Lender hereby represents and warrants to the Company as
of the initial Closing or Subsequent Closing (as applicable) that:

5.l Authorization. This Agreement constitutes such Lender’s valid and
legally binding obligation, enforceable in accordance with its terms, except as may be limited by
(a) applicable bankruptcy, insolvency, reorganization, or similar laws relating to or affecting the
enforcement of creditors’ rights and (b) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies Each Lender represents that it has full power and
authority to enter into this Agreement.

5.2 Purchase Entirelv for Own Account. Each Lender acknowledges that this
Agreement is made with Lender in reliance upon such Lender’s representation to the Company
that the Notes, the Conversion Shares, and any Common Stock issuable upon conversion of the
Conversion Shares (collectively, the “Securities”) will be acquired for investment for Lender’s
own account, not as a nominee or agent, and not With a view to the resale or distribution of any
part thereof, and that such Lender has no present intention of selling, granting any participation
in, or otherwise distributing the same. By executing this Agreement, each Lender further
represents that such Lender does not have any contract, undertaking agreement or arrangement
with any person to sell, transfer or grant participations to such person or to any third person, with
respect to the Securities.

5.3 Disclosure of Information. Each Lender acknowledges that it has received
all the information it considers necessary or appropriate for deciding whether to acquire the
Securities. Each Lender further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the offering of the
Securities.

5.4 lnvestment Experience. Each Lender is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the investment in the
Securities. lf other than an individual, each Lender also represents it has not been organized
solely for the purpose of acquiring the Securities.

5.5 Accredited Investor. Each Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission (the “SEC”),
as presently in effect.

GDS VF&l'I\2907900.4 6

 

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 9 of 19

5.6 Restricted Securities. Each Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering and that under
such laws and applicable regulations such securities may be resold without registration under the
Act only in certain limited circumstances Each Lender represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed thereby and by
the Act.

5.7 Further Limitations on Disposition. Without in any way limiting the
representations and warranties set forth above, each Lender further agrees not to make any
disposition of all or any portion of the Securities unless and until the transferee has agreed in
writing for the benefit of the Company to be bound by this Section 5, Section 6.l l and:

_ (a) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such registration
statement; or

(b) (i) Lender has notified the Company of the proposed disposition and has
furnished the Company with a detailed statement of the circumstances surrounding the proposed
disposition and (ii) if reasonably requested by the Company, Lender shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Act. lt is agreed that the
Company will not require opinions of counsel for transactions made pursuant to Rule 144 except
in extraordinary circumstances.

5.8 Legends. lt is understood that the Securit`res may bear the following
legend:

“THESE SECURITIES HAVB NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. 'I`HEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERR}ED EXCEPT PURSUANT TO AN EFFECTIVE
REG]STRATION STATEMENT UNDER THE SECURITIES ACT OP l933,
AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

5 .9 Bad Actor Representations and Covenants. Each Lender hereby represents
and warrants to the Company that such Lender has not been convicted of any of the felonies Or
misdemeanors or has been subject to any of the orders, judgments, decrees or other conditions
set forth in Rule 506(d) of Regulation D promulgated by the SEC. Each Lender covenants to
provide immediate written notice to the Company in the event such Lender is convicted of any
felony or misdemeanor or becomes subject to any order, judgment, decree or other condition Set
forth in Rule 506(d) of Regulation D promulgated by the SEC, as may be amended from time to
time. Each Lender covenants to provide Such information to the Company as the Company may
reasonably request in order to comply with the disclosure obligations set forth in Rule 506(e) of
Regulation D promulgated by the SEC, as may be amended from time to time.

GDSVF&l'i\290']'90t].f-l 7

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 10 of 19

5.10 Founder Base Salary Covenant. For the twelve month period following the
Agreement Date, the salary of the Founders shall receive a below-market aggregate base salary
as set forth on Exhibit B, after which the Founders’ salaries shall be determined by the Board in
its reasonable discretion, in accordance with market based principles.

6. Miscellaneous.

6.l Succcssors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties, provided, however, that the Company may not assign its
obligations under this Agreement without the written consent of the Majority Noteholders.
Nothing in this Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreernent, except as expressly provided in this Agreement.

6.2 Governing Law. This Agreement and the Notes shall be governed by and
construed under the laws of the State of Delaware .

6.3 Counterparts. This Agreement may be executed by electronic signature
and in two (2) or more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (l) and the same instrument Counterparts may be delivered by
facsimile, electronic mail (including .pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid and effective for
all purposes

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or interpreting this
Agreement.

6. 5 Notices All notices and other communications given or made pursuant
hereto shall be rn writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not so confirmed, then on the next business day, (c) ,
five (5) days after having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (l) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All communications shall be
sent to the respective parties at the following addresses (or at such other addresses as shall be
specified by notice given in accordance with this Section 6.5):

 

GDSVF&H\Z907900.4 8

 

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 11 of 19

lf to the Company:

PLACEHOLDER DEBT SETTLEMENTS, PUBLIC BENEFIT
CORPORATION D/B/A CREDIMAC

The Brisbane Building, Suite 215

403 l`\/lain St.

Buffalo, NY 14203

Attention: Chief Executive Offrcer

lf to Lenders:
At the respective addresses shown on the signature pages hereto.

6.6 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any iinder’s fee or commission in connection with this transaction Lender agrees to
indemnify and to hold harmless the Company from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which Lender or any of its officers, partners, employees or
representatives is responsible. The Company agrees to indemnify and hold harmless Lender
from any liability for any commission or compensation in the nature of a finder"s fee (and the
costs and expenses of defending against such liability or asserted liability) for which the
Company or any of its officers, employees or representatives is responsible

6.7 Attorneys Fees. lf any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other relief to which such
party may be entitled

6.8 Entire Agreement; Amendments and Waivers. This Agreement, the Notes
and the other documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and thereof The
Company’s agreements with each of the Lenders are separate agreernents, and the sales of the
Notes to each of the Lenders are separate sales. Nonetheless, any term of this Agreement or the
Notes may be amended and the observance of any term of this Agreement or the Notes may be
waived (either generally or in a particular instance and either retroactively or prospectively), with
the written consent of the Company and the Majority Noteholders. Any waiver or amendment
effected in accordance with this Section shall be binding upon each party to this Agreement and
any holder of any Note purchased under this Agreement at the time outstanding and each future
holder of all such Notes.

 

6.9 Effect of Amendment or Waiver. Each Lender acknowledges that by the
operation of Section 6.8 hereof, the lvlajority Noteholders will have the right and power to
diminish or eliminate all rights of such Lender under' this Agreement and each Note issued to
such Lender'.

6.10 Sever'ability. lf one or more provisions of this Agr'eement are held to be
unenforceable under applicable law, such provision shall be excluded from this Agreement and

GDS VF&H\2907900.4 9

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 12 of 19

the balance of the Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

6.11 “Market Stand-Oft” Agreement. Each Lender hereby agrees that it will
not, without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by the Company of
shares of its Common Stock or any other equity securities under the Act on a registration
statement on Form S-l, and ending on the date specified by the Company and the managing
underwriter (such period not to exceed (x) one hundred eighty (180) days in the case of the
lnitial Public Offering, or such other period as may be requested by the Company or an
underwriter to accommodate regulatory restrictions on (l) the publication or other distribution of
research reports and (2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in FINRA Rule 2711($(4) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto, or (y) ninety (90) days in the case of any registration other
than the initial Public Offering, or such other period as may be requested by the Company or an
underwriter to accommodate regulatory restrictions on (l) the publication or other distribution of
research reports and (2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in PINRA Rule 271 l(f)(¢l) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto), (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option, right, or warrant to
purchase; or otherwise transfer or dispose of, directly or indirectly, any shares of Common Stock
or any securities convertible into or exercisable or exchangeable (directly or indirectly) for
Common Stock held immediately before the effective date of the registration statement for such
offering or (ii) enter into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery of Common Stock or
other securities, in cash, or otherwise The foregoing provisions of this Section 6.ll shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting agreement, or the
transfer of any shares to any trust for the direct or indirect benefit of the Lender or the immediate
family of the Lender, provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall not involve a
disposition for value, and shall be applicable to the Lenders only if all officers and directors are
subject to the same restrictions and the Company obtains a similar agreement from all
stockholders individually owning more than one percent (l%) of the Company’s outstanding
Common Stock (after giving effect to conversion into Common Stock of all outstanding
Preferred Stock). The underwriters in connection with such registration are intended third-party
beneficiaries of this Section 6.l1 and shall have the right, power, and authority to enforce the
provisions hereof as though they were a party hereto. Each Lender further agrees to execute
such agreements as may be reasonably requested by the underwriters in connection with such
registration that are consistent vvith this Section 6.l1 or that are necessary to give further effect
thereto. Any discretionary waiver or termination of the restrictions of any or all of such
agreements by the Company or the underwriters shall apply pro rata to all Lenders subject to
such agreements, based on the number of shares subject to such agreementsl Each Lender agrees
that a legend reading substantially as follows shall be placed on all certificates representing all
Securities of each Lender (and the shares or securities of every other person subject to the
restriction contained in this Section 6. l l):

GDS VF&H\29U'1'909.4 § 0

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 13 of 19

THE SECURlTiES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO A LOCK-UP PERIOD AFTER THE EFFECTIVE DATE OF THE
ISSUER’S REGISTRATION STATEMENT FILED UNDBR THE ACT, AS'
AMENDBD, AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND 'I`HE ORIGINAL HOLDER OF THESE SECURlTlES, A
COPY OF WHICH MAY BE OBTAINED AT THE lSSUER’S PRINCIPAL
OFFICE. SUCH LOCK~UP PERIOD IS BINDING ON TRANSFEREES OF
THESE SHARES.

6.12 Financing Agreements. Each Lender understands and agrees that the
conversion of the Notes into Conversion Shares may require such Lender’s execution of certain
agreements in the form agreed to by investors in the Next Equity Financing relating to the
purchase and sale of such securities as well as registration, co-sale, rights of first refusal, rights
of first offer, voting rights and market stand-off, if any, relating to such securities

6.i3 Exculpation Among Lenders. Each Lender acknowledges that it is not
relying upon any person, iirm, corporation or stockholder, other than the Company and its
officers and directors in their capacities as such, in making its investment or decision to invest in
the Company. Each Lender agrees that no other Lender nor the respective controlling persons,
officers, directors, partners, agents, stockholders or employees of any other Lender shall be liable
for any action heretofore or hereafter taken or omitted to be taken by any of them in connection
with the purchase and sale of the Securities.

6.14 Acknowledgement. in order to avoid doubt, it is acknowledged that each
Lender shall be entitled to the benefit of all adjustments in the number of shares of Common
Stock of the Company issuable upon conversion of the Preferred Stock of the Company or as a
result of any splits, recapitalizations, combinations or other similar transaction affecting the
Common Stock or Preferred Stock underlying the Conversion Shares that occur prior to the
conversion ofthe Notes.

6.15 Fuither Assurance. From time to time, the Company shall execute and
deliver to the Lenders such additional documents and shall provide such additional information
to the Lenders as any Lender may reasonably require to carry out the terms of this Agreement
and the Notes and any agreements executed in connection herewith or therewith, or to be
informed of the financial and business conditions and prospects of the Company.

{Si'gnature Page Fol]ows]

GDSVF&{ i\29079()0.4 l l

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 14 of 19
DocuSign Enve|ope |D: 03A78689-07CC-45£)4-BD71‘100858|3601¢\!\3

lN WITNESS WHEREOF, the below parties have executed this Agreement as of August
29, 2017.

COMPANY:

PLACEHOLDER DEB’I` SETTLEMENTS,
PUBLIC BENEFIT CORPORATION D/B/A
CREDIMAC

glow/c leaf/5
By:

Name: Steven Katz
Titie: ChiefExecutive Ofticer

 

SIGNATURE PAGn To
No'rn Punansu AGREEMENT

 

 

CaSe 18-12354-;K.]C DOC 26 Filed 11/26/18 Page 15 Of\19

.iN WI’l`N SS - - _ . _ `_ .
August 30’ 2017 E WHEREOF, the parties have executed this Agleement as of

_'- ._......_,._,_..___.'

 

LENDERS:

If an fndividual:

,By:

 

(si'gnature of in_divi:d_uai}

Narne:

 

(print name individual)

If an Entity:

Entity: i?) "“\il;r.hl;§\’i~£-l\@iiw § *l“£»i;l;- ll,,t:', ila
" tnarne ofentity)

By: _.‘~»*"""L,.,_§fd
(`signature of authorized signatoiy)

listen san

(prlnt name of authorized 'signatory)

Name:

ride rinawtenut»- i`~< €iM&e‘l/Z..

(print title of authorized signatory)

Addressr il (ZDSY?;L;Z_,_ (£~C) /3"() § <v{:m_@ 36 01
,Ptl;m Lr§:"t“oj»i N~§~ ix §,$.,.`N(®

Email: G\E»L~lr@f (;”3 taxi -¢ CO,/e\

SIGNATURE PAGE 'ro
No'rs PURCHASE AGnsEa-rr~:i\:r

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 16 of 19

Exhibit A

Form of Convertible Promissory Note

GDSVF&H\290790[}.4

 

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 17 of 19

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURlTlES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE., PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF l933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGlSTRATlON lS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER SUCH ACT.

CONVERTIBLE PROMISSORY NO'I`E

Date of Issuance

s|'_] [gi, 2017

FOR VALUE RECEIVED, Placeholder Debt Settiements, Public Benefit Corporation
d/b/a Credil\/lac, a Delaware public benefit corporation (the “Company”), hereby promises to pay
to the order of [ l (the “Lender”), the principal suln of ['_] ($[__l), together With
interest thereon from the date of this Note. Interest shall accrue at a rate of five percent (5%) per
annum, compounded annually computed on the basis of the actual number of days elapsed and a
year of 365 days. Unless earlier converted into Conversion Shares pursuant to Section 2.2 of that
certain Note Purchase Agreement dated [_l, 2017 among the Company, Lender and certain
other investors (the “Purchase Agreemen ”), the principal and accrued interest shall be due and
payable by the Company on the Maturity Date.

 

This Note is one of a series of Notes issued pursuant to the Purchase Agree:nent, and
capitalized terms not defined herein shall have the meaning set forth in the Purchase Agreement.

1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the holder hereof may
from time to time designate in writing to the Company. Payment shall be credited first to Costs
(as defined below), if any, then to accrued interest due and payable and any remainder applied to
principal. Prepayment of principal, together with accrued interest, may only be made pursuant to
Section 2.2(g) of the Purchase Agreement. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

2. Security. This Note is a general unsecured obligation of the Company.

3. Conversion of the Notes. This Note and any amounts due hereunder shall be
convertible into Conversion Shares in accordance with the terms of Section 2.2 of the Purchase
Agreement. As promptly as practicable after the conversion of this Note, the Company at its
expense shall issue and deliver to the holder of this Note a certificate or certificates for the
number of full Conversion Shares issuable upon such conversion as set forth in the Purchase
Agreement.

4. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim arising out of or

GDS VF&H\29079[)(}.4

 

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 18 of 19

relating to this Note and the provision of notice shall be conducted pursuant to the terms of the
Purchase Agreement.

5. Successors and Assigns. This Note applies to, inures to the benefit of, and binds
the successors and assigns of the parties hereto; provided, however, that the Company may not
assign its obligations under this Note without the written consent of the Majority Note Holders.
Any transfer of this Note may be effected only pursuant to the Purchase Agreement and by
surrender of this Note to the Company and reissuance of a new note to the transferee The
Lender and any subsequent holder of this Note receives this Note subject to the foregoing terms
and conditions, and agrees to comply with the foregoing terms and conditions for the benefit of
the Company and any other Lenders.

6. Officers and Directors not Liable. In no event shall any officer or director of the
Company be liable for any amounts due and payable pursuant to this Note.

7. Expenses. The Company hereby agrees, subject only to any limitation imposed
by applicable law, to pay all expenses, including reasonable attorneys’ fees and legal expenses,
incurred by the holder of this Note in endeavoring to collect any amounts payable hereunder
which are not paid when due, whether by declaration or otherwise (“Costs”). The Company
agrees that any delay on the part of the holder in exercising any rights hereunder will not operate
as a waiver of such rights. The holder of this Note shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies, and no waiver of any kind
shall be valid unless in writing and signed by the party or parties waiving such rights or
remedies.

8. Governing Law. This Note shall be governed by and construed under the laws of
the State of California as applied to other instruments made by California residents to be
performed entirely within the State of Caiifornia.

9. Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or mutilation cf this Note
and, in the case of loss, theft or destruction, delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company or, in the case of mutilation, on surrender and
cancellation of this Note, the Company shall execute and deliver, in lieu of this Note, a new Note
executed in the same manner as this Note, in the same principal amount as the unpaid principal
amount of this Note and dated the date to which interest shall have been paid on this Note or, if
no interest shall have yet been so paid, dated the date of this Note.

10. Usury. In the event any interest is paid on this Note which is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment representing an
amount in excess of the then legal maximum rate shall be deemed a payment of principal and
applied against the principal of this Note.

ll. Waivers. The Company hereby waives presentment, demand, notice, protest and
all other demands and any other notices (whether or not required by law) in connection with said
delivery, acceptance, performance, default or enforcement of this Note. The Company hereby
waives and renounces any and all exemption rights under or by virtue of the laws of any state, or

GDSV F&H\29079U[).4

 

Case 18-12354-K.]C Doc 26 Filed 11/26/18 Page 19 of 19

Exhibit B

Founder Base Salary Schedule

Steven Katz: $275,000
ignacio Fanio: $225,000
Keith Dutton: $200,0[){)

Paul Wilkins: $150,000

GDSVF&H\29079UO.4

 

 

